Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/4/22;1/25/22;12/14/21;5/3/21;12/29/20;11/5/20;10/7/20;10/6/20;10/6/20 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yavorsky et al. (US 2013/0116632) (“Yavorsky”).

	an apparatus (see Figs. 5-6), comprising: a medicament reservoir 106; a reservoir outlet 134,144,112 in fluid communication with the medicament reservoir ([0092] last sentence); a fill port 114 in fluid communication with the medicament reservoir; and a fill plug seal assembly 108, associated with the fill port and the reservoir outlet [0090] and including a core pin 134, configured to prevent medicament from flowing through the reservoir outlet when the core pin is in a first position and to permit medicament flow through the reservoir outlet in response to the core pin being moved from the first position. [0091-0092]
the fill plug seal assembly 108 includes a thin seal 160 that when in an intact state prevents flow from the medicament reservoir to the reservoir outlet; and the core pin punctures the thin seal when the core pin is moved from the first position. [0097-0098]
the fill plug seal assembly 108 includes a fill plug 110 located within the fill port; and the thin seal 160 is mounted on the fill plug. Fig. 5
the fill plug seal assembly 108 includes a fill plug 110 located within the fill port 114 and defining an inner surface; and a portion the core pin 134 includes a seal surface that engages the fill plug inner surface 162 to create a seal when the core pin is in the first position, and the core pin seal surface disengages from the fill plug inner surface when the core pin moves from the first position. [0099,0104]
a removable guard 132 prevents the core pin 134 from moving from the first position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783